Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2006

Williams v. LaCrosse
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2568




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Williams v. LaCrosse" (2006). 2006 Decisions. Paper 1147.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1147


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 05-2568
                                    ____________

                              WILLIAM E. WILLIAMS,
                                                Appellant
                                         v.

                               THOMAS J. LaCROSSE


                                    ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         D.C. Civil Action No. 03-cv-06724
                            (Honorable Gene E.K. Pratter)
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 25, 2006

          Before: FUENTES, STAPLETON and ALARCÓN,* Circuit Judges.

                                 (Filed: May 8, 2006)
                                    ____________

                             OPINION OF THE COURT
                                  ____________

ALARCÓN, Circuit Judge.




      *
        The Honorable Arthur L. Alarcón, Senior Judge, United States Court of Appeals
for the Ninth Circuit, sitting by designation.
       William E. Williams appeals from the District Court’s judgment in favor of

Captain Thomas J. LaCrosse. Mr. Williams, a former probationary trooper with the

Pennsylvania State Police, brought a claim under 42 U.S.C. § 1983 against Capt.

LaCrosse, his supervisor. He alleged that Capt. LaCrosse’s recommendation regarding

discipline, which resulted in his discharge, violated his rights to procedural and

substantive due process, equal protection, and free speech. The District Court granted

Capt. LaCrosse’s motion for summary judgment. In this appeal, Mr. Williams argues that

there are genuine issues of material fact with regard to his procedural due process claim,

as it pertains to his asserted liberty interest in his reputation.1 We affirm.

       Mr. Williams argues that he was denied procedural due process. Specifically, he

contends that because the accusations against him impugned his reputation and




       1
         Mr. Williams also argues that he was deprived of his property interest in his
employment without due process of law and that he was denied equal protection.
However, he does not raise these arguments until his reply brief. An argument not raised
and argued in the opening brief is abandoned. See, e.g., Kost v. Kozakiewicz, 1 F.3d 176,
182 (3d Cir. 1993) (holding that all issues must be raised and argued in the opening
brief); Institute for Scientific Info., Inc. v. Gordon & Breach, Science Publishers, Inc.,
931 F.2d 1002, 1011 (3d Cir. 1991) (same). In order to raise an argument properly, “the
appellant’s brief shall contain under appropriate headings a ‘statement of the issues
presented for review’ and . . . the argument section of the brief [must] ‘contain the
contentions of the appellant with respect to the issues presented, and the reasons therefor,
with citations to the authorities, statutes and parts of the record relied on.’” Lunderstadt v.
Colafella, 885 F.2d 66, 78 (3d Cir. 1989) (quoting Fed. R. App. P. 28(a)(2) and (4)). Mr.
Williams’s opening brief contains no argument or citation to authority with regard to his
property interest and equal protection claims. Therefore he has abandoned these claims.


                                               2
deprived him of his employment, he was entitled to a “name-clearing hearing.” Ersek v.

Township of Springfield, 102 F.3d 79, 83-84 (1996). Mr. Williams argues: “[t]hat

interest, however, is not accorded substantive due process protection; rather, the right

accorded is that of procedural due process or more specifically the right to an opportunity

to refute the charges and clear one’s name.” (Appellant’s Br. 51).

       “[I]t is well established that failure to raise an issue in the district court constitutes

a waiver of the argument.” Medical Protective Co. v. Watkins, 198 F.3d 100, 105-06 n.3

(3d Cir. 1999) (quoting Brenner v. Local 514, United Brotherhood of Carpenters and

Joiners of America, 927 F.2d 1283, 1298 (3d Cir. 1991)). Mr. Williams failed to argue to

the District Court that the alleged deprivation of his liberty interest, without procedural

due process, violated his rights. In the memorandum he filed in the District Court in

opposition to Capt. LaCrosse’s motion for summary judgment, he argued:

              [P]laintiff was terminated from his protected position under
              circumstances that were likely to, and did, cause harm to his
              reputation together with the extinguishment of his protected
              position, all of which are in violation of his rights protected
              by the First and Fourteenth Amendments. See generally
              Clark v. Twp. Of Falls, 890 F.2d 611 (3d Cir. 1989).

He did not offer further explanation. Nor did he mention his liberty interest in his

reputation during the oral argument before the District Court.

       The District Court understood Mr. Williams’s argument to be that he was deprived

of substantive due process. The District Court concluded,




                                                3
              Although it is challenging to discern from the face of the
              complaint or his Opposition Memo, Mr. Williams seems to
              assert that his substantive due process claim arises from the
              fact that his termination caused harm to his reputation that,
              when considered with the termination of his employment,
              constituted a due process violation in the form of a violation
              of his right to liberty.

The District Court analyzed Mr. Williams’s claim using standards applicable to

substantive due process. The District Court did not address Mr. Williams’s claim in

terms of procedural due process. Mr. Williams did nothing to correct this understanding

of his claims. Accordingly, the District Court did not have an opportunity to consider the

argument Mr. Williams now raises. See Lugar v. Texaco, Inc., 755 F.2d 53, 57 n.2 (3d

Cir. 1985) (noting that because “of the failure to present the issue below, the district court

did not make any findings . . . .”).

       Mr. Williams failed to argue below that he was deprived of his liberty interest

without procedural due process. He therefore waived the only argument he raises on

appeal.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              4